Citation Nr: 0213937	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  99-22 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
left knee anterior cruciate ligament repair with a medial 
meniscectomy, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial evaluation higher than 10 
percent for arthritic changes of the left knee.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disorder as secondary to the veteran's service-
connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to May 
1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied an increased evaluation for 
the veteran's left knee disability.  This appeal also stems 
from a May 2001 Decision Review Officer decision in which a 
separate disability evaluation of 10 percent was assigned for 
traumatic arthritis in the left knee, and from a September 
2001 rating decision of the same RO which denied service 
connection for right knee arthritis as secondary to a left 
knee disability. 


FINDINGS OF FACT

1.  The veteran has moderate impairment in his left knee due 
to lateral instability.  He has minimal arthritic changes and 
continued complaints of pain in the left knee without a 
compensable level of limitation of motion in the left knee or 
incapacitating exacerbations.

2.  The RO denied entitlement to service connection for a 
right knee disorder as secondary to the veteran's service-
connected left knee disability in an August 1991 rating 
decision.  The veteran submitted a notice of disagreement and 
the RO issued a statement of the case in February 1992.  The 
veteran did not perfect his appeal by submitting a 
substantive appeal.

3.  Evidence submitted since the time of the RO's August 1991 
rating decision denying service connection for a right knee 
disorder bears directly or substantially upon the issue at 
hand, is not duplicative and/or cumulative, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation higher than 20 
percent for the residuals of a left knee anterior cruciate 
ligament repair with a medial meniscectomy have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2002).

2.  The criteria for an initial disability evaluation higher 
than 10 percent for arthritic changes of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5010 (2002).

3.  The August 1991 rating decision denying entitlement to 
service connection for a right knee disorder as secondary to 
a service-connected left knee disability is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2002).

4.  The evidence submitted subsequent to the August 1991 
rating decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for a 
right knee disorder as secondary to a service-connected left 
knee disability have been met.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 to 
5107 (West Supp. 2001)].  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA in a supplemental statement of the case dated in May 
2002; he had been previously notified of the evidence 
necessary to substantiate his claims in a July 1999 statement 
of the case and in January 2001 statements of the case.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the veteran was clearly notified of the 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence, affording him a 
physical examination, and requesting an expert medical 
opinion regarding the development of arthritis in the left 
knee.  It appears that all known and available medical 
records relevant to the issues on appeal have been obtained 
and are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Furthermore, 
the Board notes that the veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of the veteran's claims.  The veteran 
withdrew his request to testify before an RO hearing officer 
in May 2001, and has not requested that he be rescheduled for 
a hearing before either an RO hearing officer or a member of 
the Board.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.  

I.  Increased Evaluations for the Left Knee

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to 
compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  Consideration 
must also be given to a longitudinal picture of the veteran's 
disability to determine if the assignment of separate ratings 
for separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's left knee disability has been evaluated as 20 
percent disabling using the criteria of 38 C.F.R. Section 
4.71a, Diagnostic Code (DC) 5257, which allows for the 
assignment of ratings based on knee impairment with evidence 
of recurrent subluxation or lateral instability.  
Specifically, a 10 percent evaluation is assigned when the 
impairment due to subluxation or instability is deemed to be 
slight, a 20 percent evaluation is assigned when the 
impairment is moderate, and a 30 percent evaluation is 
assigned when the impairment is deemed to be severe due to 
recurrent subluxation or lateral instability.  It is noted 
that knee impairments may also be evaluated based on 
limitation of motion, dislocated or removed cartilage, 
nonunion and/or malunion of the tibia and fibula, or the 
presence of genu recurvatum.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5258, 5269, 5260, 5261, 5262, 5263 (2001).

The veteran's left knee disability has also been assigned a 
separate 10 percent rating under Diagnostic Code 5010 due to 
post-operative arthritic changes as there is evidence of 
additional disability due to arthritis.  In this regard, the 
VA General Counsel has issued two opinions which provide that 
a veteran who has x-ray evidence of arthritis and instability 
of the knee may be evaluated separately under Diagnostic 
Codes 5003 and 5257 provided additional disability is shown.  
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Additional disability is 
shown when a veteran meets the criteria for a noncompensable 
evaluation under either DC 5260 or DC 5261, which include 
flexion limited to 60 degrees or extension limited to 5 
degrees, or when there is painful motion such that it adds to 
the actual limitation of motion shown under DC 5260 or DC 
5261.  A separate evaluation may also be granted under DC 
5003 and 38 C.F.R. § 4.59, when a veteran technically has 
full range of motion that is inhibited by pain.  See also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Traumatic arthritis is evaluated under DC 5010 which provides 
that arthritis that is due to trauma and substantiated by x-
rays shall be rated as degenerative arthritis under DC 5003.  
DC 5003 provides that degenerative arthritis established by 
x- ray findings shall be rated on the basis of limitation of 
motion under the appropriate DCs for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DCs, an evaluation of 10 percent is for 
application for each such major or group of minor joints 
affected by limitation of motion, to be combined, not added 
under DC 5003.  The appropriate DCs in this case are 5260 and 
5261.  These codes provide that a noncompensable evaluation 
is warranted for flexion of the leg limited to 60 degrees and 
extension of leg limited to 5 degrees.  A 10 percent 
evaluation is warranted for flexion of the leg limited to 45 
degrees and extension of the leg limited to 10 degrees.  38 
C.F.R. § 4.71a, DCs 5260, 5261 (2001).

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain have been considered in conjunction with the 
Board's review of all limitation of motion diagnostic code 
criteria.  The evidence of record shows, however, that the 
veteran complains of instability and pain in his left knee 
and there is no evidence of his meeting the criteria for a 
compensable evaluation based on any other medical findings, 
including limitation of motion.  As such, the Board finds 
that the appropriate DC for application is 5257.

The record shows that the veteran requested an increase in 
disability evaluation for his left knee in November 1998 
because he had been advised to consider a total knee 
replacement.  A treatment note dated in September 1998 shows 
that the veteran presented with complaints of intermittent 
knee pain after having not been seen at the VA medical center 
since 1995.  The veteran related increased pain and 
instability.  On examination, he had motion from 10 to 110 
degrees in the left knee with no crepitus, but a positive 
Lachman's test.  X-rays were negative for evidence of a 
fracture or degenerative joint disease.  There was no mention 
of a need for additional surgical intervention.

The veteran underwent VA examination in April 1999 and 
complained of fairly constant pain in the left knee, 
particularly while walking.  He related having a loose 
feeling in the knee with grinding and he reported wearing a 
brace.  The veteran denied any history of flare-ups.  Upon 
examination, he walked with a normal gait without his knee 
brace and was able to squat without complaint.  The examiner 
noted normal alignment, tenderness over the patella with 
satisfactory movement, a mildly loose mediolateral ligament, 
and adequate quadriceps muscle tone.  The veteran had motion 
from 0 to 130 degrees and x-rays showed evidence of status-
post anterior cruciate ligament reconstruction without 
arthritic changes.

In October 1999, the veteran's private physician reported 
that there was indeed x-ray evidence of arthritis in the left 
knee.  In April 2000, a VA specialist reviewed the veteran's 
claims folder and opined that there was evidence of arthritis 
in the left knee, but that it was not likely that he had any 
instability in that knee.  Treatment records dated in 2000, 
however, show continued complaints of instability, the 
finding of medial lateral instability in December 2000, and 
the need for a knee brace.  Additionally, throughout 2001, 
the veteran complained of pain, instability, swelling, 
cracking, and stiffness in his left knee with his pain being 
worse while standing.  In March 2001, the veteran was found 
to have grinding and limited crepitus in the left knee with a 
positive Lachman's test.  Physical therapy was ordered for 
strengthening.  The veteran began physical therapy in April 
2001 and was found to have a normal range of motion in the 
left knee.  He showed an excellent level of endurance and was 
determined to have excellent potential for rehabilitation.  
At that time, he complained of ongoing knee pain, was 
determined to have medial lateral instability, and was given 
an exercise regimen for strengthening and arch supports for 
the offloading of lateral components.

Magnetic resonance imaging performed in November 2001 showed 
evidence of the veteran's anterior cruciate ligament 
reconstruction with an intact anterior cruciate ligament 
graft.  In January 2002, the veteran underwent left knee 
arthroscopy, medial plica excision, and chondroplasty of the 
trochlea and patellar articular surface as he had not 
experienced the improvement anticipated from physical 
therapy.  It was noted that the veteran's left knee 
instability began in approximately 1995 and was not 
particularly significant, but that it had gradually increased 
with activities prior to surgery.  A custom-made knee brace 
was ordered twelve days after surgery and the veteran's 
recovery was unremarkable.

Given the evidence as outlined above, the Board finds that 
the veteran has continued to experience lateral instability 
in his left knee due to his inservice injury.  There is no 
evidence of recurrent subluxation or of a compensable level 
of limitation of motion, i.e.:  flexion limited to 45 degrees 
or extension limited to 10 degrees.  The Board notes that the 
finding of extension limited to 10 degrees in September 1998 
is isolated and that all other evidence consistently shows no 
limitation in extension.  X-ray evidence reveals minimal 
degenerative changes in the left knee and there is no 
complaint of incapacitating exacerbations.  The veteran's 
complaints of intermittent pain and instability with no 
flare-ups have been consistent throughout this appeal with a 
gradual increase prior to his January 2002 surgery and the 
veteran has not complained of his left knee disability 
interfering with his activities of daily living, including 
work activities.  Consequently, the Board finds that the 
veteran's left knee disability, specifically the post-
operative residuals, represents a moderate impairment due to 
lateral instability.  The Board does not find that the 
veteran's left knee impairment due to instability is severe 
as the evidence shows only some medial ligament laxity in 
September 1998; mildly loose mediolateral ligaments with 
anteroposterior ligament stability maintained in April 1999; 
and subsequently demonstrated medial ligament laxity which 
notably has not been described as severe by the various 
examiners.  There has been some reports of positive anterior 
drawer sign testing albeit not consistently.  MRI testing 
revealed that the medial and lateral collateral ligament 
complexes were intact.  The posterior cruciate ligament was 
intact and the anterior cruciate ligament graft was described 
as intact and of satisfactory caliber.  There was evidence of 
a component of anterior tibial translation which could 
indicate a component of anterior cruciate ligament graft 
laxity.  It was noted that no substantive change was seen 
since the prior examination of May 2001.  Overall, the Board 
finds that the demonstrated symptomatology is consistent with 
the currently assigned 20 percent rating.  As such, the 
assignment of a 20 percent disability evaluation under 
Diagnostic Code 5257 is appropriate and the veteran's appeal 
is denied in this regard.

The Board also finds that the 10 percent disability 
evaluation assigned for arthritic changes in the left knee is 
appropriate.  Specifically, there is x-ray evidence of 
degenerative changes in the left knee, but there is no 
evidence of a compensable level of limitation of motion in 
the left knee.  As such, the criteria for a higher evaluation 
for arthritic changes have not been met under Diagnostic Code 
5010 and the veteran's appeal in this regard is denied.

The Board notes at this juncture that the VA schedule of 
ratings will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  38 C.F.R. Section 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings, and the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization, there is no evidence of a marked 
interference with employment, and treatment records are void 
of any finding of exceptional limitation due to left knee 
disability beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
knee pain would have an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluations assigned in this decision adequately 
reflect the clinically established impairment experienced by 
the veteran and his request for higher evaluations is denied.  
The Board also finds no evidence supportive of the assignment 
of staged ratings other than those already assigned for 
periods of convalescence.

II.  Right Knee Disability

As a general rule, a substantive appeal must be filed within 
sixty days from the date that the agency of original 
jurisdiction mails the statement of the case to the appellant 
or within the remainder of the one-year period from the date 
of mailing of the notification of the determination being 
appealed, whichever period ends later, to perfect an appeal 
of any issue adjudicated by the RO.  See 38 U.S.C.A. 
§ 7105(a), (b)(1); 38 C.F.R. § 20.302.  If an appeal is not 
perfected within the time specified by the regulation, the 
RO's determination becomes final.  See 38 U.S.C.A. § 7105(c).  
Once an RO's decision becomes final, absent submission of new 
and material evidence, the claim may not be reopened or 
readjudicated by VA.  See 38 U.S.C.A. § 5108.  

In this case, the veteran filed a notice of disagreement 
after the RO's August 1991 rating decision denying service 
connection for a right knee disorder as secondary to a 
service-connected left knee disability, a statement of the 
case was mailed to the veteran on February 11, 1992, but the 
veteran did not submit a substantive appeal.  Therefore, the 
RO's August 1991 rating decision became final and is not 
subject to revision on the same factual basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 
20.1103.  If new and material evidence is presented or 
secured with regard to a claim that has been disallowed, 
however, the Secretary may reopen the claim and review the 
former disposition of the claim.  See 38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.102, 3.156, 20.1103.

The Board notes that the RO in this case clearly reopened 
the veteran's claim for service connection for a right knee 
disorder as secondary to a service-connected left knee 
disability when it considered the issue on the merits and 
issued its September 2001 rating decision denying the claim 
as noted in the January 2002 statement of the case.  The 
Board, however, is required to address the issue of 
reopening despite the RO's denial of service connection on 
the merits.  See Barnett v. Brown, 83 F.3d 1380 (1996). 

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Id., 155 F.3d 
at 1363.  Parenthetically, the Board notes that the new 
regulations redefine "new and material evidence" and clarify 
the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (to be codified as amended at 38 C.F.R. §§ 
3.156(a), 3.159(c)).  However, those specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
66 Fed. Reg. at 45,620.  The current claim was filed prior to 
that date; therefore the old version of the regulation as set 
forth above, is applicable in this case.  

With these considerations, the Board agrees with the RO that 
reopening is appropriate in this case.  Specifically, the 
veteran's treating physician opined in December 2001 that the 
veteran's service-connected left knee disability has caused 
him to favor his left side and, as a consequence, the veteran 
has developed right knee degenerative problems.  Because the 
credibility of new evidence is to be presumed pursuant to 
Justus v. Principi, 3 Vet. App. 510, 513 (1992), the Board 
finds that the newly submitted medical evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim as it directly links 
the veteran's right knee disorder to a service-connected 
disability.  As such, the veteran's claim for service 
connection a right knee disorder as secondary to a service-
connected left knee disability is reopened. 

A review of the record shows, however, that additional 
development is required in order to appropriately evaluate 
the claim on the merits.  As such, development has been 
undertaken at the Board pursuant to the authority granted in 
67 Fed. Reg. 3099 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9) and a separate decision will be rendered on 
this issue upon completion of the development, after proper 
notice has been given to the veteran of the development, and 
after any comments and/or additional evidence are received 
from the veteran.


ORDER

A disability evaluation higher than 20 percent for the 
residuals of a left knee anterior cruciate ligament repair 
with a medial meniscectomy is denied.

An initial disability evaluation higher than 10 percent for 
arthritic changes in the left knee is denied.

New and material evidence having been submitted, the issue of 
entitlement to service connection for a right knee disorder 
as secondary to a service-connected left knee disability is 
reopened and the appeal is granted to this extent only.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

